TANZER, J.
Defendant appeals his conviction for resisting arrest, challenging the imposition of a condition of probation that he make $133 restitution for a policeman’s watch which was destroyed or missing as a result of the crime. He contends that there was no proof of the extent of the property damage or that it was related to the crime.
Defendant having made such an objection in the lower court, a hearing was held. He assigns no error to anything occurring during that hearing (indeed, he fails to mention that it occurred) and makes no contention that the hearing was deficient.
Affirmed.